Ross, J., concurring:
The plaintiff was justified in acting in accordance with the views expressed by this Court in the case of Atkins v. Gamble, 42 Cal. 86. It matters not whether those views accord with our own notion as to what the law ought to be. That *373case was the law when the transactions in question occurred, and has remained so ever since. Whatever certificates of stock the plaintiff sold, of those received by him on account of the defendant, were replaced by him with like certificates prior to the execution of the power of attorney from defendant to plaintiff. At the time the power of attorney was drawn the defendant was present with the plaintiff’s agent, the certificates of stock were produced, and from them the attorney obtained the number of the certificates and the number of shares, and drew a power of attorney, which the defendant executed, authorizing the plaintiff to sell them; and this he did.